Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing 1 Becton Drive Franklin Lakes, NJ 07417 www.bd.com News Release Contact: Patricia A. Spinella, Investor Relations  201-847-5453 Colleen T. White, Corporate Communications  201-847-5369 BD ANNOUNCES RESULTS FOR THIRD FISCAL QUARTER Franklin Lakes, NJ (July 24, 2008)  BD (Becton, Dickinson and Company) (NYSE: BDX) today reported record quarterly revenues of $1.868 billion for the third fiscal quarter ended June 30, 2008, representing an increase of 14.5 percent over the prior year period. This quarters revenue growth rate reflects the favorable impact on all segments from foreign currency translation, which overall is estimated to account for nearly 7 percentage points of the increase in quarterly revenues. "We are pleased that all segments and regions, particularly Europe and Asia, contributed to solid revenue growth," said Edward J. Ludwig, Chairman, President and Chief Executive Officer. "We are also pleased with our operating results, which in part, have enabled us to raise our earnings guidance once again despite continued pressure from increasing raw material costs." Analyses of Third Quarter and Nine-Month Periods of Fiscal Year 2008 and 2007 Earnings Reported diluted earnings per share from continuing operations were $1.18 for the third quarter of fiscal 2008 and 95 cents for the third quarter of fiscal 2007. For the nine-month period ending June 30, 2008, reported diluted earnings per share from continuing operations were $3.34. For the nine- month period ending June 30, 2007, reported diluted earnings per share from continuing operations were $2.38. The following analysis (Table 1) of diluted earnings per share from continuing operations for the three-month and nine-month periods ended June 30, 2008 and 2007, identifies the specified items that affect comparability of results between periods. As illustrated, diluted earnings per share from continuing operations of $1.18 for the third fiscal quarter of 2008 increased by 20 percent over diluted earnings per share from continuing operations, excluding the specified item, of 98 cents for the third fiscal quarter of 2007. For the nine-month periods, diluted earnings per share from continuing operations of $3.34 for fiscal 2008 increased by 17 percent over comparable fiscal 2007 diluted earnings per share from continuing operations of $2.86, which exclude the specified items. (Table 1) Three Months Ended June 30, Nine Months Ended June 30, FY2008 FY2007 % Change FY2008 FY2007 % Change Diluted EPS from Continuing Operations: $ $ 24% $ $ 40% Specified Items: In-Process Research and Development Charge - 0.03 - 0.48 Diluted EPS from Continuing Operations Excluding Specified Items: $ $ 20% $ $ 17% Represents the effect on diluted earnings per share from continuing operations of the in-process research and development (IPR&D) charge recorded in the third quarter of fiscal 2007 related to the Plasso Technology acquisition. Represents the effect on diluted earnings per share from continuing operations of the IPR&D charges recorded in the third and first quarters of fiscal 2007 related to the Plasso and TriPath acquisitions, respectively. Segment Results In the BD Medical segment, worldwide revenues for the quarter were $1.016 billion, representing an increase of 15 percent from the prior year period. Pharmaceutical Systems and Diabetes Care products led revenue growth in the segment. For the nine-month period ended June 30, 2008, the BD Medical segment reported 12 percent revenue growth. In the BD Diagnostics segment, worldwide revenues for the quarter were $553 million, representing an increase of 13 percent from the prior years quarter. Sales of safety-engineered devices, TriPath products and infectious disease testing systems contributed to revenue growth. For the nine-month period ended June 30, 2008, the BD Diagnostics segment reported 14 percent revenue growth. In the BD Biosciences segment, worldwide revenues for the quarter were $298 million, representing an increase of 16 percent from the prior years quarter. Demand for clinical and research instruments and reagents were the primary growth drivers. For the nine-month period ended June 30, 2008, the BD Biosciences segment reported 16 percent revenue growth. Geographic Results Third quarter revenues in the U.S. were $798 million, representing an increase of 4 percent over the prior year period. Revenues outside the U.S. were $1.069 billion, representing an increase of 24 percent over the prior year period, with approximately 13 percentage points of the increase resulting from the favorable impact of foreign currency translation. For the nine-month period ended June 30, 2008, revenues in the U.S. were $2.372 billion, representing an increase of 6 percent over the prior year period. Revenues outside of the U.S. were $2.948 billion, representing an increase of 20 percent over the prior year period, with approximately 11 percentage points of the increase resulting from the favorable impact from foreign currency translation. Fiscal 2008 Outlook for Full Year The Company raised its guidance for full fiscal year 2008 diluted earnings per share from continuing operations to approximately 16 percent from approximately 13 to 14 percent over adjusted diluted earnings per share from continuing operations of $3.84 for the full fiscal year 2007. Reported diluted earnings per share from continuing operations for the full fiscal year 2007 were $3.36, which included 48 cents for in-process research and development charges related to the TriPath and Plasso acquisitions. Excluding these charges, adjusted diluted earnings per share from continuing operations for the full fiscal year 2007 were $3.84. Conference Call Information A conference call regarding BDs third fiscal quarter results and its expectations for the full fiscal year will be broadcast live on BDs website, www.bd.com/investors , at 10:00 a.m. (EDT) Thursday, July 24, 2008. The conference call will be available for replay on BDs website, www.bd.com/investors , or at 800-642-1687 (domestic) and 706-645-9291 (international), Conference ID: 52522900, through the close of business on Thursday, July 31, 2008. This news release contains certain non-GAAP financial measures. A reconciliation of these and other measures to the comparable GAAP measures is included in this release and in the attached financial tables. About BD BD is a leading global medical technology company that develops, manufactures and sells medical devices, instrument systems and reagents. The Company is dedicated to improving people's health throughout the world. BD is focused on improving drug delivery, enhancing the quality and speed of diagnosing infectious diseases and cancers, and advancing research, discovery and production of new drugs and vaccines. BD's capabilities are instrumental in combating many of the world's most pressing diseases. Founded in 1897 and headquartered in Franklin Lakes, New Jersey, BD employs approximately 28,000 people in approximately 50 countries throughout the world. The Company serves healthcare institutions, life science researchers, clinical laboratories, the pharmaceutical industry and the general public. For more information, please visit www.bd.com . *** This press release, including the section entitled Fiscal 2008 Outlook for Full Year, contains certain estimates and other forward-looking statements (as defined under Federal securities laws) regarding BDs performance, including future revenues, earnings per share and income, or events or developments that BD expects to occur or anticipates occurring in the future. All such statements are based upon current expectations of BD and involve a number of business risks and uncertainties. Actual results could vary materially from anticipated results described, implied or projected in any forward-looking statement. With respect to forward-looking statements contained herein, factors that could cause actual results to vary materially from any forward-looking statement include, but are not limited to: competitive factors; pricing and market share pressures; changes in interest or foreign currency exchange rates; difficulties inherent in product development and delays in product introductions; changes in regional, national or foreign economic conditions; further increases in energy costs and their effect on, among other things, the cost of producing BDs products; fluctuations in costs and availability of raw materials and in BDs ability to maintain favorable supplier arrangements and relationships; uncertainties of litigation (as described in BDs filings with the Securities and Exchange Commission); the effects of potential pandemic diseases; changes in healthcare or other governmental regulation; and issuance of new or revised accounting standards, as well as other factors discussed in this press release and in BDs filings with the Securities and Exchange Commission. We do not intend to update any forward-looking statements to reflect events or circumstances after the date hereof except as required by applicable laws or regulations. BECTON DICKINSON AND COMPANY CONSOLIDATED INCOME STATEMENTS (Unaudited; Amounts in thousands, except per share data) Three Months Ended June 30, % Change REVENUES $ $ Cost of products sold Selling and administrative Research and development Acquired in-process research and development - NM TOTAL OPERATING COSTS AND EXPENSES OPERATING INCOME Interest income ) Interest expense ) ) ) Other income, net ) NM INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Income tax provision INCOME FROM CONTINUING OPERATIONS (LOSS)/INCOME FROM DISCONTINUED OPERATIONS NET OF INCOME TAX (BENEFIT)/PROVISION OF $(197) AND $2,704, RESPECTIVELY ) NM NET INCOME $ $ EARNINGS PER SHARE Basic: Income from continuing operations $ $ Income from discontinued operations $ - $ NM Net income $ $ Diluted: Income from continuing operations $ $ Income from discontinued operations $ - $ NM Net income $ $ AVERAGE SHARES OUTSTANDING Basic Diluted NM - Not Meaningful (1) Total per share amounts may not add due to rounding. Page 1 BECTON DICKINSON AND COMPANY SUPPLEMENTAL INFORMATION (Unaudited; Amounts in thousands, except per-share data) Three Months Ended June 30, 2007 As Plasso Excluding Reported IPR&D (1) Item Operating Income $ $ $ as a % of revenues % % Income Taxes - effective tax rate % % Income from continuing operations as a % of revenues % % Diluted earnings per share Income from continuing operations $ $ $ (1) Represents the acquired in-process research and development charge of $7,394 related to the Plasso acquisition. Page 2 BECTON DICKINSON AND COMPANY CONSOLIDATED INCOME STATEMENTS (Unaudited; Amounts in thousands, except per share data) Nine Months Ended June 30, % Change REVENUES $ $ Cost of products sold Selling and administrative Research and development Acquired in-process research and development - NM TOTAL OPERATING COSTS AND EXPENSES OPERATING INCOME Interest income ) Interest expense ) ) ) Other income, net NM INCOME FROM CONTINUING OPERATIONS BEFORE INCOME TAXES Income tax provision INCOME FROM CONTINUING OPERATIONS INCOME FROM DISCONTINUED OPERATIONS NET OF INCOME TAX PROVISION OF $538 AND $14,066, RESPECTIVELY NM NET INCOME $ $ EARNINGS PER SHARE Basic: Income from continuing operations $ $ Income from discontinued operations $ - $ NM Net income (1) $ $ Diluted: Income from continuing operations $ $ Income from discontinued operations $ - $ NM Net income $ $ AVERAGE SHARES OUTSTANDING Basic Diluted NM - Not Meaningful (1) Total per share amounts may not add due to rounding. Page 3 BECTON DICKINSON AND COMPANY SUPPLEMENTAL INFORMATION (Unaudited; Amounts in thousands, except per share data) Nine Months Ended June 30, 2007 As TriPath Plasso Excluding Reported IPR&D (1) IPR&D (1) Items Operating Income $ $ $ as a % of revenues % % Income taxes - - effective tax rate % % Income from continuing operations as a % of revenues % % Diluted earnings per share Income from continuing operations $ (1) Represents the acquired in-process research and development charges of $114,739 and $7,394 related to the TriPath and Plasso acquisitions, respectively Fiscal Year 2007 As Excluding Reported IPR&D (2) Items Diluted earnings per share Income from continuing operations $ 3.36 $ $ 3.84 (2) Represents the acquired in-process research and development charges related to the TriPath and Plasso acquisitions. Page 4 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY SEGMENT AND GEOGRAPHIC AREA (Unaudited; Amounts in thousands) Three Months Ended June 30, % Change BD MEDICAL United States $ $ International TOTAL $ $ BD DIAGNOSTICS United States $ $ International TOTAL $ $ BD BIOSCIENCES United States $ $ International TOTAL $ $ TOTAL REVENUES United States $ $ International TOTAL $ $ Page 5 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY SEGMENT AND GEOGRAPHIC AREA (Unaudited; Amounts in thousands) Nine Months Ended June 30, % Change BD MEDICAL United States $ $ International TOTAL $ $ BD DIAGNOSTICS United States $ $ International TOTAL $ $ BD BIOSCIENCES United States $ $ International TOTAL $ $ TOTAL REVENUES United States $ $ International TOTAL $ $ Page 6 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Three Months Ended June 30, (Unaudited; Amounts in thousands) United States % Change BD MEDICAL Medical Surgical Systems $ $ Diabetes Care Pharmaceutical Systems Ophthalmic Systems ) TOTAL $ $ BD DIAGNOSTICS Preanalytical Systems $ $ Diagnostic Systems TOTAL $ $ BD BIOSCIENCES Cell Analysis (1) $ $ Discovery Labware ) TOTAL $ $ TOTAL UNITED STATES $ $ (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 7 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Three Months Ended June 30, (continued) (Unaudited; Amounts in thousands) International % Change Reported FX Neutral FX Impact BD MEDICAL Medical Surgical Systems $ $ 16.3 10.2 Diabetes Care 17.6 12.8 Pharmaceutical Systems 37.1 17.5 Ophthalmic Systems 25.2 12.6 TOTAL $ $ 23.8 13.2 BD DIAGNOSTICS Preanalytical Systems $ $ 20.2 12.7 Diagnostic Systems 31.1 12.7 TOTAL $ $ 25.0 12.7 BD BIOSCIENCES Cell Analysis (1) $ $ 22.9 12.5 Discovery Labware 21.7 13.0 TOTAL $ $ 22.6 12.6 TOTAL INTERNATIONAL $ $ 23.9 13.0 (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 8 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Three Months Ended June 30, (continued) (Unaudited; Amounts in thousands) Total % Change Reported FX Neutral FX Impact BD MEDICAL Medical Surgical Systems $ $ Diabetes Care Pharmaceutical Systems Ophthalmic Systems TOTAL $ $ BD DIAGNOSTICS Preanalytical Systems $ $ Diagnostic Systems TOTAL $ $ BD BIOSCIENCES Cell Analysis (1) $ $ Discovery Labware TOTAL $ $ TOTAL REVENUES $ $ (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 9 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Nine Months Ended June 30, (Unaudited; Amounts in thousands) United States % Change BD MEDICAL Medical Surgical Systems $ $ Diabetes Care Pharmaceutical Systems Ophthalmic Systems TOTAL $ $ BD DIAGNOSTICS Preanalytical Systems $ $ Diagnostic Systems TOTAL $ $ BD BIOSCIENCES Cell Analysis (1) $ $ Discovery Labware ) TOTAL $ $ TOTAL UNITED STATES $ $ (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 10 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Nine Months Ended June 30, (continued) (Unaudited; Amounts in thousands) International % Change Reported FX Neutral FX Impact BD MEDICAL Medical Surgical Systems $ $ 13.4 Diabetes Care 18.9 Pharmaceutical Systems 21.9 Ophthalmic Systems 22.9 TOTAL $ $ 17.4 BD DIAGNOSTICS Preanalytical Systems $ $ 19.0 Diagnostic Systems 26.7 TOTAL $ $ 22.5 BD BIOSCIENCES Cell Analysis (1) $ $ 24.2 Discovery Labware 16.5 TOTAL $ $ 22.5 TOTAL INTERNATIONAL $ $ 19.6 (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 11 BECTON DICKINSON AND COMPANY SUPPLEMENTAL REVENUE INFORMATION REVENUES BY BUSINESS SEGMENTS AND UNITS Nine Months Ended June 30, (continued) (Unaudited; Amounts in thousands) Total % Change Reported FX Neutral FX Impact BD MEDICAL Medical Surgical Systems $ $ Diabetes Care Pharmaceutical Systems Ophthalmic Systems TOTAL $ $ BD DIAGNOSTICS Preanalytical Systems $ $ Diagnostic Systems TOTAL $ $ BD BIOSCIENCES Cell Analysis (1) $ $ Discovery Labware TOTAL $ $ TOTAL REVENUES $ $ (1) Cell Analysis consists of the Immunocytometry Systems and the Pharmingen units that were previously reported separately. Page 12
